           Case 2:18-cr-00034-TLN Document 67 Filed 09/01/21 Page 1 of 1

                                                                                 FILED
                              UNITED STATES DISTRICT COURT                September 1, 2021
                             EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                            EASTERN DISTRICT OF
                                                                                 CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:18-CR-00034 -TLN

                Plaintiff,

                                                       ORDER FOR RELEASE OF
 JOHN LEMUS,                                            PERSON IN CUSTODY

                Defendant.

TO:   UNITED STATES MARSHAL:
      This is to authorize and direct you to release JOHN LEMUS, Case No. 2:18-CR-

00034-TLN, Charge 18 U.S.C. § 3606, from custody for the following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                               Unsecured Appearance Bond $

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                               (Other): Released to the supervision of the U.S. Probation

                         X     Officer subject to the terms of supervised released imposed on
                               September 10, 2020.



      Issued at Sacramento, California on September 1, 2021.




                                    By:

                                          District Judge Troy L. Nunley
